 1   Edward F. Novak (#006092)
     enovak@polsinelli.com
 2
     Melissa Ho (#023269)
 3   mho@polsinelli.com
     Jonathan G. Brinson (#025045)
 4   jbrinson@polsinelli.com
     Andrew T. Fox (#034581)
 5   afox@polsinelli.com
 6   POLSINELLI PC
     CityScape
 7   One East Washington Street, Suite 1200
     Phoenix, AZ 85004
 8
     Phone: (602) 650-2000 │ Fax: (602) 264-7033
 9
     Attorneys for Defendants State of Arizona, Silbert,
10   Kalkowski, Milstead, Hunter, Heape, Pinnow, and Falcone

11                         IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,
14                                              Case No. CV17-4540-PHX-DGC

15                  Plaintiff,
              vs.                                DEFENDANT STATE OF ARIZONA’S
16                                                 MOTION IN LIMINE (THIRD): RE
     State of Arizona, a body politic; Bill      DISMISSAL OF CRIMINAL CHARGES
17                                                 AND DURATION OF DETENTION
     Montgomery, the elected Maricopa
18   County Attorney, in his official and
     individual capacities; Maricopa County,
19   a body politic; Heston Silbert, in his
     individual capacity; Christopher
20
     Kalkowski, in his individual capacity;
21   Frank Milstead, in his individual
     capacity; Ken Hunter, in his individual
22   capacity; Kelly M. Heape, in his
23   individual capacity; Jennifer Pinnow, in
     her individual capacity, Anthony
24   Falcone, in his individual capacity;
     Edward Leiter, in his individual
25   capacity; Vanessa Losicco, in her
26   individual capacity.

27                  Defendants.
28

                                                1
     72418125.2
 1            The primary issue at trial is whether Defendant’s Officers had probable cause to
 2 arrest Leslie Merritt Jr. The jury must determine, based on the evidence presented, whether
 3 the circumstances confronting the investigating DPS officers established probable cause to
 4 arrest Merritt. The Maricopa County Attorney’s Office’s (“MCAO”) subsequent decision
 5 to dismiss charges against Merritt is not relevant to whether probable cause existed at the
 6 time of arrest. “Since probable cause for a warrantless arrest is determined in terms of the
 7 circumstances confronting the arresting officer at the time of seizure, the validity of such an
 8 arrest is not undermined by subsequent events in the suspect’s criminal prosecution, such as
 9 dismissal of charges or acquittal.” Pino v. Higgs, 75 F.3d 1461, 1469 (10th Cir. 1996)
10 (citing Summers v. Utah, 927 F.2d 1165, 1166-67 (10th Cir. 1991)).
11            Given the conceptual separation between probable cause and guilt, the fact that a
12 prosecutor elected to drop the charges does not make it more or less probable that the
13 arresting officers had probable cause for an arrest. See, e.g., Borunda v. Richmond, 885
14 F.2d 1384, 1387-88 (9th Cir. 1988) (citing S. Gard, 2 Jones on Evidence § 12:25, at 391
15 (6th ed. 1972)) (“Evidence of an acquittal is not generally admissible in a subsequent civil
16 action between the same parties since it constitutes a ‘negative sort of conclusion lodged in
17 a finding of failure of the prosecution to sustain the burden of proof beyond a reasonable
18 doubt.’”); See Wisler v. City of Fresno, No. CV F 06–1694 AWI SMS, 2008 WL 2880442,
19 *2 (E.D. Cal. July 22, 2008) (“Considering the multitude of reasons why the district
20 attorney may have been willing to dismiss the assault charge and the unnecessary
21 expenditure of time that would be necessary to discuss the criminal justice system, the
22 probative value of the dismissal is substantially outweighed by its unfair prejudice to
23 Defendants and the undue consumption of Court time.”). That is to say, “[t]he state’s
24 failure to prove guilt beyond a reasonable doubt does not mean in connection with the
25 arrests that it did not meet the lesser probable cause standard—a reasonable belief that an
26 offense has been committed and that the criminal defendant committed the crime.”
27 Borunda, 885 F.2d at 1389 (citing United States v. Moses, 796 F.2d 281, 283 (9th Cir.
28 1986)).
                                                  2
     72418125.2
 1            Even assuming evidence of the MCAO’s dismissal is relevant—which it is not—the
 2 danger of unfair prejudice and confusion of the issues substantially outweighs its probative
 3 value. See Fed. R. Evid. 403. Armed with the knowledge that the charges against Merritt
 4 were subsequently dropped, the jury might improperly infer that the arresting officers
 5 should not have arrested Merritt.         Such an inference would be unduly prejudicial to
 6 Defendant because probable cause depends on the circumstances known to the officers at
 7 the time of the arrest. Similarly, knowledge of the dismissed charges may cause juror
 8 confusion. Jurors may confuse the question whether Merritt was actually guilty of the
 9 crimes for which he was arrested with the true standard of probable cause—whether the
10 facts and circumstances within the officers’ knowledge were sufficient to constitute
11 probable cause.1
12            Likewise, the date of Merritt’s release is likely to confuse the jury given the Court’s
13 limit of damages to the six-day window between arrest and grand jury indictment. The
14 Court has already limited the period of damages to six day. (Doc. 278 (“Plaintiff’s damages
15 on the arrest-related claims [] will be limited to the period between Plaintiff’s arrest on
16 September 18, 2015, and his indictment on September 24, 2015.”).) Any mention of
17 Merritt’s period of detention beyond those six days is unduly prejudicial, likely to confuse
18 the issues, and mislead the jury.
19            Accordingly, the State requests the following order: The Parties are precluded from
20 arguing or introducing evidence regarding MCAO’s dismissal of charges against Leslie
21
22   1
       In Borunda, the Ninth Circuit found that the trial court did not abuse its discretion in
23   allowing evidence of the plaintiffs’ acquittals “solely for the purpose of showing that the
     plaintiffs incurred damages in the form of attorneys’ fees in successfully defending against
24   the state criminal charges.” 885 F.2d at 1388. Here, unlike in Borunda, Plaintiff has never
     identified attorney’s fees as part of his claim for damages. Moreover, the Ninth Circuit
25
     observed that, even for that limited purpose, the potential for prejudice was “not
26   insubstantial” and that the trial court “must exercise great care in formulating appropriate
     limiting instructions if it chooses to venture forth into this hazardous area.” Id. at 1389.
27   There is even greater danger in this case, where Plaintiff has no purpose to introduce the
28   dismissal other than to confuse the issues on liability.

                                                     3
     72418125.2
 1 Merritt Jr or that Merritt was never convicted. The Parties are also precluded from arguing
 2 or introducing evidence regarding Merritt’s date of release from custody or the duration of
 3 his detention.2
 4
 5            RESPECTFULLY SUBMITTED this 27th day of February, 2020.
 6                                                POLSINELLI PC
 7
                                                  By: /s/ Jonathan G. Brinson
 8                                                   Edward F. Novak
 9                                                   Melissa Ho
                                                     Jonathan G. Brinson
10                                                   Andrew T. Fox
                                                     One E. Washington Street, Suite 1200
11
                                                     Phoenix, AZ 85004
12                                                   Attorneys for Defendant State of Arizona
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
      The State has complied with LRCiv. 7.2(l), and certifies that it had a meet and confer in an
28
     effort to resolve the disputed evidentiary issue.
                                                    4
     72418125.2
 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on this 27th day of February, 2020, I electronically transmitted
 3 the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                            Clerk of the Court
 6
                             United States District Court, District of Arizona
 7                                 Sandra Day O’Connor Courthouse
                                       401 W. Washington Street
 8                                         Phoenix, AZ 85003
 9
                                             Jason D. Lamm
10                                     Law Office of Jason Lamm
                                          2501 N. Seventh Street
11
                                        Phoenix, Arizona 85006
12                                      jlamm@cyberlawaz.com

13
14
15
                                                         By: /s/ Erika Cano
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
     72418125.2
